                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

LISA BENSON COOPER,                 )
                                    )
     Plaintiff,                     )
v.                                  )       No. 17-00041-CV-W-BP
                                    )
SCRIPPS MEDIA, INC.,                )
                                    )
     Defendant.                     )

      DEFENDANT’S PROPOSED JURY INSTRUCTIONS AND QUESTIONS




                                        1
                GENERAL INSTRUCTIONS FOR CHARGE TO THE JURY
       Members of the Jury Panel, if you have a cell phone or other communication device,

please take it out now and turn it off. Do not turn it to vibration or silent; power it down. During

jury selection, you must leave it off. (Pause for thirty seconds to allow them to comply, then tell

them the following:)

       If you are selected as a juror, you may not bring cellphones, cameras, or any recording

device into the courtroom.

       I understand you may want to tell your family, close friends, and other people about your

participation in this trial so that you can explain when you are required to be in court, and you

should warn them not to ask you about this case, tell you anything they know or think they know

about it, or discuss this case in your presence. You must not post any information on social

media or a social network, or communicate with anyone, about the parties, witnesses,

participants, claims, evidence, or anything else related to this case, or tell anyone anything about

the jury’s deliberations in this case until after I accept your verdict or until I give you specific

permission to do so. If you discuss the case with someone other than the other jurors during

deliberations, you may be influenced in your verdict by their opinions. That would not be fair

to the parties and it would result in a verdict that is not based on the evidence and the law.

       While you are in the courthouse and until you are discharged in this case, do not provide

any information to anyone by any means about this case. Thus, for example, do not talk face-to-

face or use any electronic device or social media or in any other way communicate to anyone any

information about this case until I accept your verdict or until you have been excused as a juror.

       Do not do any research–on the Internet, through social media, in libraries, on the

television, in the newspapers, or in any other way—or make any investigation about this case on

your own. Do not visit or view any place discussed in this case and do not use television, Internet


                                                  2
programs or other device to search for or to view any place discussed in the testimony. Also, do

not research any information about this case, the law, or the people involved, including the

parties, the witnesses, the lawyers, or the judge until you have been excused as jurors.

       The parties have a right to have this case decided only on evidence they know about and

that has been presented here in court. If you do some research or investigation or experiment

that we do not know about, then your verdict may be influenced by inaccurate, incomplete or

misleading information that has not been tested by the trial process, including the oath to tell the

truth and by cross-examination. Each of the parties is entitled to a fair trial, rendered by an

impartial jury, and you must conduct yourself so as to maintain the integrity of the trial process.

If you decide a case based on information not presented in court, you will have denied the parties

a fair trial in accordance with the rules of this country and you will have done an injustice. It is

very important that you abide by these rules. Failure to follow these instructions could result in

the case having to be retried. Failure to follow these instructions could also result in you being

held in contempt of the court and punished accordingly.

       Are there any of you who cannot or will not abide by these rules concerning

communication with others during this trial?




Defendant’s Instruction No. ___
8th CIR. CIVIL JURY INSTR. § 1 (2018), Model Instruction No. 1.01 (as modified)




                                                  3
                                   CONDUCT DURING RECESS
           During this recess, and every other recess, do not discuss this case among yourselves or

with anyone else, including your family and friends. Do not allow anyone to discuss the case

with you or within your hearing. “Do not discuss” also means do not e-mail, send text messages,

blog or engage in any other form of written, oral or electronic communication, as I instructed you

earlier.

           Do not read any newspaper, online publication, or other written account, watch any

televised account, or listen to any radio program on the subject of this trial. Do not conduct any

Internet, social media, or television research or consult with any other sources about this case,

the people involved in the case, or its general subject matter. You must keep your mind open

and free of outside information. Only in this way will you be able to decide the case fairly based

solely on the evidence and my instructions on the law. If you decide this case on anything else,

you will have done an injustice. It is very important that you follow these instructions.

           I may not repeat these things to you before every recess, but keep them in mind until you

are discharged from jury service.




Defendant’s Instruction No. ___
8th Cir. CIVIL JURY INSTR. § 1 (2018), Model Instruction No. 1.02 (as modified); Model
Instruction No. 2.01




                                                   4
                                      DUTIES AS A JUROR
        Members of the Jury: I am now going to give you some instructions about this case and

about your duties as jurors. At the end of the trial I will give you more instructions. I may also

give you instructions during the trial. All instructions—those I give you now and those I give

you later—whether they are in writing or given to you orally—are equally important and you

must follow them all.

        This is a civil case brought by the plaintiff against the defendant. The Plaintiff Lisa Benson

Cooper alleges the Defendant Scripps Media Inc. or KSHB-TV 41 intentionally discriminated against

her based on her race and intentionally retaliated against her when she complained about that

discrimination. It will be your duty to decide from the evidence whether Plaintiff is entitled to a

verdict against Defendant.

        Your duty is to decide what the facts are from the evidence. You are allowed to consider

the evidence in light of your own observations and experiences. After you have decided what

the facts are, you will have to apply those facts to the law that I give you in these and in my other

instructions. That is how you will reach your verdict. Only you will decide what the facts are.

However, you must follow my instructions, whether you agree with them or not. You have taken

an oath to follow the law that I give you in my instructions.

        In deciding what the facts are, you may have to decide what testimony you believe and

what testimony you do not believe. You may believe all of what a witness says, or only part of it,

or none of it.

        In deciding what testimony to believe, consider the witnesses’ intelligence, their

opportunity to have seen or heard the things they testify about, their memories, any reasons they

might have to testify a certain way, how they act while testifying, whether they said something




                                                   5
different at another time, whether their testimony is generally reasonable, and how consistent

their testimony is with other evidence that you believe.

        Perform these duties fairly and impartially. Do not allow sympathy or prejudice to

influence you. You should not be influenced by any person’s race, color, religion, national

ancestry, or sex.

        Do not let sympathy, or your own likes or dislikes, influence you. The law requires you

to come to a just verdict based only on the evidence, your common sense, and the law that I give

you in my instructions, and nothing else.

        Nothing I say or do during this trial is meant to suggest what I think your verdict should

be at the close of trial.



Defendant’s Instruction No. ___
8th CIR. CIVIL JURY INSTR. § 1 (2018), Model Instruction No. 1.03 (as modified); O’Malley et
al., Federal Jury Practice and Instructions, § 101.10 (5th ed.)




                                                  6
                                  CONSIDER ALL EVIDENCE
       In determining whether any fact has been proved, you should consider all of the evidence

bearing on the question regardless of who introduced it.


Defendant’s Instruction No. ___
Fed. Civ. Jury Instr. of the 7th Cir, Instr. 1.08 Consideration of All Evidence Regardless of Who
Produced. See Bevan v. Honeywell, Inc., 118 F.3d 603, 610 (8th Cir. 1997) (indicating that the jury
was to consider all of the evidence admitted at trial before rendering its verdict in a discrimination
case); Chicago & N.W.R. Co. v. Grauel, 160 F.2d 820, 824 (8th Cir. 1947) (indicating that the jury
should consider “all” of the evidence “in arriving at its verdict”).




                                                  7
                           BIAS—CORPORATE PARTY INVOLVED
        You should consider and decide this case as a dispute between persons of equal standing in

the community, of equal worth, and holding the same or similar stations in life. A corporation is

entitled to the same fair trial as a private individual. All persons, including corporations, and other

organizations stand equal before the law, and are to be treated as equals.



Defendant’s Instruction No. ___
3 Fed. Jury Prac. & Instr., O’Malley Grenig & Lee § 103.12 (6th Ed. 2011); 8th CIR. CIVIL JURY
INSTR. § 1 (2018), Model Instruction No. 1.01 (“Each of the parties is entitled to a fair trial,
rendered by an impartial jury . . . .”); 8th CIR. CIVIL JURY INSTR. § 1 (2018), Model Instruction
No. 1.08 (“All of the parties are entitled to a fair trial and an impartial jury . . . .”); Brun-Jacobo v.
Pan American World Airways, Inc., 847 F.2d 242, 245 (5th Cir. 1988) (finding instruction to jury
that corporations as well as individuals “are entitled to the same fair trial” and “are to be dealt with
equally in a court of justice” was proper).




                                                    8
                                           EVIDENCE DEFINED
        When I use the word “evidence,” I mean the testimony of witnesses; documents and other

things I receive as exhibits; facts that I tell you the parties have agreed are true; and any other

facts that I tell you to accept as true.

Some things are not evidence. I will tell you now what is not evidence:

        1. Lawyers’ statements, arguments, questions, and comments are not evidence.

        2. Documents or other things that might be in court or talked about, but that I do not

receive as exhibits, are not evidence.

        3. Objections are not evidence. Lawyers have a right – and sometimes a duty – to object

when they believe something should not be a part of the trial. Do not be influenced one way or

the other by objections. If I sustain a lawyer’s objection to a question or an exhibit, that means

the law does not allow you to consider that information. When that happens, you have to ignore

the question or the exhibit, and you must not try to guess what the information might have been.

        4. Testimony and exhibits that I strike from the record, or tell you to disregard, are not

evidence, and you must not consider them.

        5. Anything you see or hear about this case outside the courtroom is not evidence, and

you must not consider it.

        Also, I might tell you that you can consider a piece of evidence for one purpose only,

and not for any other purpose. If that happens, I will tell you what purpose you can consider the

evidence for and what you are not allowed to consider it for.




Defendant’s Instruction No. ___
8th CIR. CIVIL JURY INSTR. § 1 (2018), Model Instruction No. 1.04 (as modified)



                                                  9
                                   BENCH CONFERENCES
       During the trial, I will sometimes need to talk privately with the lawyers. I may talk with

them here at the bench while you are in the courtroom, or I may call a recess and let you leave the

courtroom while I talk with the lawyers. Either way, please understand that while you are waiting,

we are working. We have these conferences to make sure that the trial is proceeding according to

the law and to avoid confusion or mistakes. We will do what we can to limit the number of these

conferences and to keep them as short as possible.




Defendant’s Instruction No. ___
8th CIR. CIVIL JURY INSTR. § 1 (2018), Model Instruction No. 1.05




                                                10
                                          NOTE TAKING
       At the end of the trial, you will have to make your decision based on what you recall of the

evidence. You will not have a written copy of the testimony to refer to. Because of this, you must

pay close attention to the testimony and other evidence as it is presented here in the courtroom.

       If you wish, however, you may take notes to help you remember what witnesses say. If you

do take notes, do not show them to anyone until you and your fellow jurors go to the jury room to

decide the case after you have heard and seen all of the evidence. And do not let taking notes distract

you from paying close attention to the evidence as it is presented. The Clerk will provide each of

you with a pad of paper and a pen or pencil. At each recess, leave them on your seat.

       When you leave at night, your notes will be locked up and will not be read by anyone.




Defendant’s Instruction No. ___
8th CIR. CIVIL JURY INSTR. § 1 (2018), Model Instruction No. 1.06 (as modified)




                                                  11
                        NO OUTSIDE COMMUNICATION OR RESEARCH
        Jurors, to make sure this trial is fair to both parties, you must follow these rules:

        First, do not talk or communicate among yourselves about this case, or about anyone

involved with it, until the end of the case when you go to the jury room to consider your verdict.

        Second, do not talk with anyone else about this case, or about anyone involved with it,

until the trial has ended and you have been discharged as jurors.

        Third, when you are outside the courtroom, do not let anyone tell you anything about

the case, or about anyone involved with it. If someone tries to talk to you about the case, please

report it to the courtroom deputy.

        Fourth, during the trial, do not talk with or speak to any of the parties, lawyers, or

witnesses in this case – not even to pass the time of day. It is important not only that you do

justice in this case, but also that you act accordingly. If a person from one side of the lawsuit

sees you talking to a person from the other side – even if it is just about the weather – that might

raise a suspicion about your fairness. So, when the lawyers, parties and witnesses do not speak

to you in the halls, on the elevator or the like, you must understand that they are not being rude.

They know they are not supposed to talk to you while the trial is going on, and they are just

following the rules.

        Fifth, you may need to tell your family, close friends, and other people that you are a part

of this trial. You can tell them when you have to be in court, and you should warn them not to

ask you about this case, tell you anything they know or think they know about this case, or talk

about this case in front of you. But, you must not communicate with anyone, publish or post online

any information about the parties, witnesses, participants, claims, evidence, or anything else

related to this case.




                                                   12
       You must not tell anyone anything about the jury’s deliberations in this case until after I

accept your verdict or until I give you specific permission to do so. If you talk about the case with

someone besides the other jurors during deliberations, it looks as if you might already have

decided the case or that you might be influenced in your verdict by their opinions. That would

not be fair to the parties, and it might result in the verdict being thrown out and the case having

to be tried over again. During the trial, while you are in the courthouse and after you leave for

the day, do not give any information to anyone, by any means, about this case.

       For example, do not talk face-to-face or use any electronic device, such as a telephone,

cell phone, smart phone, Blackberry, PDA, computer, or computer-like device.

       Likewise, do not use the Internet or any Internet service; do not text or send instant

messages; do not go on an Internet chat room, blog, or other websites, or social media platforms

such as Facebook, Instagram, YouTube, or Twitter. In other words, do not communicate with

anyone about this case—except for the other jurors during deliberations—until I accept your

verdict.

       Sixth, do not do any research—on the Internet, in libraries, on television, in newspapers,

or otherwise—and do not investigate this case on your own. Do not visit or view any place

discussed in this case, and do not use the Internet or other means to search for or view any place

discussed in the testimony. Also, do not look up any information about this case, the law, or the

people involved, including the parties, the witnesses, the lawyers, or me.

       Seventh, do not read any news stories or Internet articles, social media posts, or blogs that

are about the case, or about anyone involved with it. Do not listen to any radio or television

reports, or digital streaming, about the case or about anyone involved with it. In fact, until the

trial is over I suggest that you avoid reading any newspapers or news journals at all, and avoid




                                                  13
listening to any television or radio newscasts, whether broadcast or digital, at all. I do not know

whether there will be news reports about this case, but if there are, you might accidentally find

yourself reading or listening to something about the case. If you want, you can have someone

clip out any stories and set them aside to give to you after the trial is over.

        The parties have a right to have you decide their case based only on evidence admitted

here in court. If you research, investigate, or experiment on your own, or get information from

other sources, your verdict might be influenced by inaccurate, incomplete, or misleading

information. Witnesses here in court take an oath to tell the truth, and the accuracy of their

testimony is tested through cross-examination. All of the parties are entitled to a fair trial and an

impartial jury, and you have to conduct yourselves in a way that assures the integrity of the trial

process. If you decide a case based on information not admitted in court, you will deny the parties

a fair trial. You will deny them justice. Remember, you have taken an oath to follow the rules,

and you must do so. If you do not, the case might have to be retried, and you could be held in

contempt of court and possibly punished.

        Eighth, do not make up your mind during the trial about what your verdict should be.

Keep an open mind until after you and your fellow jurors have discussed all the evidence.




Defendant’s Instruction No. ___
8th CIR. CIVIL JURY INSTR. § 1 (2018), Model Instruction No. 1.08 (as modified)




                                                   14
                                      ORDER OF TRIAL
The trial will proceed in the following manner:

       First, Plaintiff’s lawyer may make an opening statement. Next, Defendant’s lawyer may

make an opening statement. An opening statement is not evidence, but it is a summary of the

evidence the lawyers expect you will see and hear during the trial.

       After opening statements, Plaintiff will then present evidence. Defendant’s lawyer will have

a chance to cross-examine Plaintiff’s witnesses. After Plaintiff has finished presenting her case,

Defendant may present evidence, and Plaintiff’s lawyer will have a chance to cross-examine its

witnesses.

       After you have seen and heard all of the evidence from both sides, the lawyers will make

closing arguments that summarize and interpret the evidence. Just as with opening statements,

closing arguments are not evidence. After the closing arguments, I will instruct you further on the

law, and you will go to the jury room to deliberate and decide on your verdict.




Defendant’s Instruction No. ___
8th CIR. CIVIL JURY INSTR. § 1 (2018), Model Instruction No. 1.09 (as modified)




                                                  15
                                 CONDUCT DURING RECESS
         During this recess, and every other recess, do not discuss this case among yourselves or

with anyone else, including your family and friends. Do not allow anyone to discuss the case with

you or within your hearing. “Do not discuss” also means do not e-mail, send text messages, post

to social media, blog or engage in any other form of written, oral or electronic communication, as

I instructed you before.

         Do not read or listen to any statements about this trial in any method of communication,

including any newspaper or other written account, any televised account, any radio program, any

digital streaming or other production, on the Internet or elsewhere. Do not conduct any Internet

research or consult with any other sources about this case, the people involved in the case, or its

general subject matter. You must keep your mind open and free of outside information. Only in

this way will you be able to decide the case fairly based solely on the evidence and my instructions

on the law. If you decide this case on anything else, you will have done an injustice. It is very

important that you follow these instructions.

         I may not repeat these things to you before every recess, but keep them in mind throughout

the trial.




Defendant’s Instruction No. ___
8th CIR. CIVIL JURY INSTR. § 2 (2018), Model Instruction No. 2.01




                                                16
                     CHARTS AND SUMMARIES [ALTERNATIVE A]
       Certain charts and summaries have been shown to you in order to help explain the facts

disclosed by the books, records, or other underlying evidence in the case. Those charts or

summaries are used for convenience. They are not themselves evidence or proof of any facts. If

they do not correctly reflect the facts shown by the evidence in the case, you should disregard these

charts and summaries and determine the facts from the books, records or other underlying

evidence.




Defendant’s Instruction No. 12
8th CIR. CIVIL JURY INSTR. § 2 (2018), Model Instruction No. 2.11


                     CHARTS AND SUMMARIES [ALTERNATIVE B]

       You will remember that certain summaries and charts were admitted in evidence. You may

use those summaries and charts as evidence, even though the underlying documents and records

are not here.




Defendant’s Instruction No. ___
8th CIR. CIVIL JURY INSTR. § 2 (2018), Model Instruction No. 2.12 (as modified)




                                                 17
                                DEPOSITION TESTIMONY
       Certain testimony will be presented to you in the form of a deposition. A deposition

transcript consists of the recorded answers a witness made under oath to questions asked by

lawyers before trial. The deposition testimony to be offered was recorded in writing and now will

be read or shown to you. You should consider the deposition testimony, and judge its credibility,

as you would that of any witness who testifies here in person. You should not place any

significance on the manner or tone of voice used to read the witness’s answers to you.




Defendant’s Instruction No. ___
8th CIRCUIT CIVIL JURY INSTR. § 2 (2018), Model Instruction No. 2.14 (as modified)




                                               18
                       DUTY TO FOLLOW COURT’S INSTRUCTIONS
        Members of the jury, the instructions I gave at the beginning of the trial and during the trial

are still in effect. Now I am going to give you some additional instructions.

        You must follow all of my instructions – the ones I gave you earlier, as well as those I will

give you now. Do not single out some instructions and ignore others, because they are all important.

This is true even though I am not going to repeat some of the instructions I gave you at the beginning

of and during the trial.

        You will have copies of all of the instructions in the jury room. Remember, you have to

follow all instructions, no matter when I give them, whether or not you have written copies.



Defendant’s Instruction No. ___
8th CIR. CIVIL JURY INSTR. § 3 (2018), Model Instruction No. 3.01 (as modified)




                                                  19
                                        JUDGE’S OPINION
       I have not intended to suggest what I think your verdict[s] should be by any of my rulings

or comments during the trial or prior to trial.

       During this trial I have asked some questions of witnesses. Do not try to guess my opinion

about any issues in the case based on the questions I asked.



Defendant’s Instruction No. ___
8th CIR. CIVIL JURY INSTR. § 3 (2018), Model Instruction No. 3.02 (as modified)




                                                  20
                                CREDIBILITY OF WITNESSES
        In deciding what the facts are, you may have to decide what testimony you believe and

what testimony you do not believe. You may believe all of what a witness said, or only part of it,

or none of it.

        You may consider a witness’s intelligence; the opportunity the witness had to see or hear

the things testified about; a witness’s memory, knowledge, education, and experience; any

reasons a witness might have for testifying a certain way; how a witness acted while testifying;

whether a witness said something different at another time; whether a witness’s testimony

sounded reasonable; and whether or to what extent a witness’s testimony is consistent with other

evidence you believe.

        In deciding whether to believe a witness, remember that people sometimes hear or see

things differently and sometimes forget things. You must decide whether a contradiction is an

innocent misrecollection, or a lapse of memory, or an intentional falsehood; that may depend on

whether it has to do with an important fact or only a small detail.




Defendant’s Instruction No. ___
8th CIR. CIVIL JURY INSTR. § 3 (2018), Model Instruction No. 3.03 (as modified)




                                                 21
                             PLAINTIFF’S BURDEN OF PROOF
       The burden is on Plaintiff in a civil action, such as this, to prove every essential element

of her claims by a preponderance of the evidence. A preponderance of the evidence in this case

means such evidence as, when considered and compared with that opposed to it, has more

convincing force and produces in your minds belief that what is sought to be proved is more likely

true than not true. In other words, to “establish by a preponderance of the evidence” means to

prove that something is more likely so than not so.

       In determining whether any fact has been proven by a preponderance of the evidence in

the case, the jury may, unless otherwise instructed, consider the testimony of all witnesses,

regardless of who may have called them, and all exhibits received in evidence, regardless of who

may have produced them.

       If the proof fails to establish any essential part of Plaintiff’s claim by a preponderance of

the evidence, you should find for Defendant on that claim.



Defendant’s Instruction No. ___
8th CIR. CIVIL JURY INSTR. § 3 (2018), Model Instruction No. 3.04 (as modified); 3C Fed. Jury
Prac. & Instr., O’Malley, Grenig & Lee, §§ 171.01, 171.20 (6th Ed. 2011); Hrzenak v. White-
Westinghouse Appliance Co., 682 F.2d 714, 719 (8th Cir. 1982) (upholding jury instruction stating
that plaintiff was required “to prove every essential element of his claim by a preponderance of
the evidence”); Sherman v. Lawless, 298 F.2d 899, 901 (8th Cir. 1962) (recognizing that in civil
cases “[t]he burden is upon the plaintiff to prove the essential elements of her cause of action by a
preponderance of the evidence.”); U.S. v. U.S. Currency in Amount of $15,426.00, 2008 WL
4816984 at *5 (W.D. Mo. Oct. 31, 2008) (“The preponderance of the evidence standard provides
that the plaintiff must produce evidence which, considered in the light of all the facts, proves that
something is more likely so than not so.”).




                                                 22
                                    DUTY TO DELIBERATE
       There are rules you must follow when you go to the jury room to deliberate and return with

your verdict.

       First, you will select a foreperson. That person will preside over your discussions and speak

for you here in court.

       Second, it is your duty, as jurors, to discuss this case with one another in the jury room. You

should try to reach agreement, if you can do this without going against what you believe to be the

truth, because all jurors have to agree on the verdict.

       Each of you must come to your own decision, but only after you have considered all the

evidence, discussed the evidence fully with your fellow jurors, and listened to the views of your

fellow jurors.

       Do not be afraid to change your mind if the discussion persuades you that you should. But,

do not come to a decision just because other jurors think it is right, or just to reach a verdict.

Remember you are not for or against any party. You are judges – judges of the facts. Your only

job is to study the evidence and decide what is true.

       Third, if you need to communicate with me during your deliberations, send me a note signed

by one or more of you. Give the note to the courtroom deputy and I will answer you as soon as I

can, either in writing or here in court. While you are deliberating, do not tell anyone - including

me - how many jurors are voting for any side.

       Fourth, your verdict has to be based only on the evidence and on the law that I have given

to you in my instructions. Nothing I have said or done was meant to suggest what I think your

verdict should be. The verdict is entirely up to you.

       Finally, the verdict form is your written decision in this case. The form reads: (read form).

You will take this form to the jury room, and when you have all agreed on the verdict, your


                                                  23
foreperson will fill in the form, sign and date it, and tell the courtroom deputy that you are ready to

return to the courtroom.




Defendant’s Instruction No. ___
8th CIR. CIVIL JURY INSTR. § 4 (2018), Model Instruction No. 3.06 (as modified)




                                                  24
                          INTENTIONAL RACE DISCRIMINATION
        Plaintiff has asserted two claims of intentional race discrimination against Defendant:

        First, Plaintiff claims that Defendant intentionally discriminated against her because of her

race by denying her the Leadership Champion “opportunity” in 2014, and not promoting her to

Consumer/Investigative Reporter in April 2015. Defendant denies Plaintiff’s claims and contends

that the Leadership Champion opportunity was not a job for which Plaintiff would have received

compensation and that, in any event, she was denied the Leadership Champion title for legitimate,

non-discriminatory reasons.        Defendant also denies Plaintiff’s claim concerning the

Consumer/Investigative Reporter position and contends Plaintiff was denied that position for

legitimate nondiscriminatory reasons. To prove unlawful discrimination, Plaintiff must prove by a

preponderance of the evidence that Defendant did not select Plaintiff for these positions because of

her race.

        Plaintiff has brought the Leadership Champion claim under Federal law only, and the

Consumer/Investigative Reporter position under Federal law and Missouri law. Federal law and

Missouri laws require you to apply different standards to determine whether the laws have been

violated. My instructions, and the forms of verdict you will use, will facilitate your reaching your

verdicts.

        Under Missouri law, Plaintiff must prove by a preponderance of the evidence that her race

was a motivating factor in Defendant’s decision not to select her for the Consumer/Investigative

Reporter position. Plaintiff’s race was a “motivating factor,” if Plaintiff proves that her race played

a role in Defendant not selecting her for the Consumer/Investigative Reporter position in April 2015.

You may find that Plaintiff’s race was a motivating factor in Defendant’s decision if Plaintiff has

proved by a preponderance of the evidence that each of the stated reasons for Defendant’s

decisions is not the real reason, but is a pretext to hide intentional race discrimination against


                                                  25
Plaintiff. If you do not find that Plaintiff has met her burden to prove that her race was a motivating

factor in Defendant’s decision to not select her for the Consumer/Investigative Reporter position,

then you must find for Defendant on this claim.

        Under Federal Law, Plaintiff must prove by a preponderance of the evidence that her race was

the but-for cause of Defendant not selecting her for the Consumer/Investigative Reporter position in

April 2015. You may find that Plaintiff’s race was the but-for cause of Defendant’s decision if

Plaintiff has proved by a preponderance of the evidence that each of the stated reasons for Defendant’s

decisions is not the real reason, but is a pretext to hide intentional race discrimination against Plaintiff.

If you do not find that Plaintiff has met her burden to prove that her race was the but-for cause in

Defendant’s decision to not select her for the Consumer/Investigative Reporter position, then you

must find for Defendant on this claim.

        Under Federal law, Plaintiff must prove that she applied for a Leadership Champion job that

was open in February, 2014 that paid compensation to the holder of the job. Plaintiff must also

prove that but-for her race she would have received such a job and that each of the stated reasons

for Defendant’s decision is not the real reason, but is a pretext to hide intentional race

discrimination against Plaintiff. You may find that Plaintiff’s race was the but-for cause of

Defendant’s decision if Plaintiff has proved by a preponderance of the evidence that each of the stated

reasons for Defendant’s decisions is not the real reason, but is a pretext to hide intentional race

discrimination against Plaintiff. If you do not find that Plaintiff has met her burden to prove that her

race was the but-for cause then you must find for Defendant on this claim.

        I will instruct you as to your obligations in determining the facts relevant to each claim.




                                                     26
Defendant’s Instruction No. ___
8th CIR. CIVIL JURY INSTR. § 5 (2018), Model Instruction No. 5.20 (as modified); 8th CIR.
CIVIL JURY INSTR. § 4 (2018), Model Instruction No. 5.40 (as modified); 8th CIR. CIVIL JURY
INSTR. § 11 (2018), Model Instruction No. 11.41 (as modified); Mo. Rev. Stat. §213.055.1(1)(a)
(prohibiting discrimination in employment “because of” an individual’s race); Missouri Senate
Bill 43 (amending the Missouri Human Rights Act to require a plaintiff to show in employment
discrimination cases that the plaintiff’s protected class was the “motivating factor” in the adverse
job action meaning that it “actually played a role in the adverse action or decision and had a
determinative influence on the adverse decision or action.”).




                                                27
                                    INFERENCES DEFINED
       You are to consider the evidence in this case. But in your consideration of the evidence

you are not limited to the bald statements of the witnesses. In other words, you are not limited

solely to what you see and hear as the witnesses testify. You are permitted to draw, from facts

which you find have been proved, such reasonable inferences as seem justified in light of your

experience.

       “Inferences” are deductions or conclusions which reason and common sense lead the jury

to draw from facts which have been established by the evidence in the case.

       Unless and until outweighed by evidence in the case to the contrary, you may conclude that

official duty has been regularly performed; that private transactions have been fair and regular;

that the ordinary course of business or employment has been followed; that things have happened

according to the ordinary course of nature and the ordinary habits of life; and that the law has been

obeyed.



Defendant’s Instruction No. __
3 EDWARD J. DEVITT ET AL., FEDERAL JURY PRACTICE AND INSTRUCTIONS pp. 116-117. See
Wallace v. DTG Operations, Inc., 563 F.3d 357, 361 (8th Cir. 2009) (“Within limits the jury may
weigh the evidence and draw from the facts reasonable inferences and conclusions, using in this
connection the jurors’ own reason, common sense and experience in life.”) quoting United States
v. 158.24 Acres, 696 F.2d 559, 565 (8th Cir. 1982); Johnson v. Dierks Lumber & Coal Co., 130
F.2d 115, 119 (8th Cir. 1942) (“[W]here reasonable men may draw different inferences from the
evidence, it is the province of the jury to determine which is proper.”).




                                                 28
                                 SAME ACTOR INFERENCE
       If you find that the same supervisor or manager responsible for denying Plaintiff the

Consumer/Investigative Reporter position or the Leadership Champion opportunity also hired or

promoted employees of Plaintiff’s same race around the same time of the challenged actions, there

is a strong inference that intentional race discrimination was not the reason for the supervisor’s

adverse employment action against Plaintiff. You may, but are not required to, infer from this

evidence that Defendant’s decision not to select Plaintiff for the Consumer/Investigative Reporter

position or the Leadership Champion opportunity was not because of her race.




Defendant’s Instruction No. ___
         The Eighth Circuit applies the same-actor presumption in favor of employers with such
strength that it GRANTED a directed verdict for the employer and indicated that but-for the
inference, the Court would have denied the employer’s motion for a directed verdict. See Lowe
v. J.B. Hunt Transport, Inc., 963 F.2d 173, 174–75 (8th Cir.1992). “[A]s the person who hired and
promoted Neitzke as a welder in the first place, Schwisow is entitled to the “same actor” inference
of non-discrimination.” Neitzke v. Husqvarna Professional Outdoor Products, Inc., 529 F.Supp.2d
1022, 1030 (D. Neb. 2008) (emphasis added); see also Fields v. Shelter Mut. Ins. Co., 2007 WL
1174381 at *6-8 (E.D. Ark. 2007) (applying the same actor-inference to the Plaintiff’s failure to
promote claim), aff'd, 520 F.3d 859 (8th Cir. 2008). As the Eighth Circuit states, “[w]e have noted
it is unlikely a supervisor would hire an older employee and then discriminate on the basis of age,
and such evidence creates a presumption against discrimination.” Fitzgerald v. Action, Inc., 521
F.3d 867, 877 (8th Cir. 2008) (emphasis added). See Arraleh v. County of Ramsey, 461 F.3d 967,
975 (8th Cir. 2006) (Recognizing the applicability of strong same-actor inference in the failure to
promote context). “The same actor inference creates the presumption that animus was not present
where the same actor responsible for the adverse employment action either hired or promoted the
employee at issue.” Spears v. Patterson UTI Drilling Co., 337 F. App'x 416, 421–22 (5th
Cir.2009); Evans v. Technologies Applications & Service Co., 80 F.3d 954, 959 (4th Cir.1996)
(recognizing a powerful inference that the failure to promote the plaintiff was not motivated by
discriminatory animus where the actor who failed to promote the plaintiff was the same actor that
hired the plaintiff). The same-actor inference applies where the same individual both hires and
fails to promote an employee. See Hartsel v. Keys, 87 F.3d 795, 804 n. 9 (6th Cir.1996); LeBlanc
v. Great American Ins. Co. 6 F.3d 836 (1st Cir. 1993) (applying same-actor inference to scenario
where manager accused of discrimination had previously granted a pay raise to the Plaintiff);
Takele v. Mayo Clinic, 576 F.3d 834, 839 (8th Cir. 2009); Calvin v Yellow Freight Sys., Inc., 218
F.3d 904, 906-07 (8th Cir. 2000) (“The courts have held that it is unlikely that a person would hire
a minority and then . . . decide to fire that same person base [] on the minority status.”); Lowe v.
J.B. Hunt, 963 F.2d 173, 174 (8th Cir.. 1992) (finding district court’s directed verdict proper in


                                                29
light of same-actor inference). See also Buhrmaster v. Overnight Transp., 61 F.3d 461 (6th Cir.
1995) (affirming same-actor inference jury instruction and recognizing that “[a]n individual who
is willing to hire and promote a person of a certain class is unlikely to fire them simply because
they are a member of that class. This general principle applies regardless of whether the class is
age, race, sex, or some other protected classification.”).

The rationale supporting the same-actor inference has been explained by the Fourth Circuit as
follows: “From the standpoint of the putative discriminator, it hardly makes sense to hire workers
from a group one dislikes (thereby incurring the psychological costs of associating with them),
only to fire them once they are on the job.” Proud v. Stone, 945 F.2d 796, 797 (4th Cir. 1991)
quoting Donohue & Siegelman, The Changing Nature of Employment Discrimination Litigation
43 Stan.L.Rev. 983, 1017 (1991) (internal quotations omitted). The Eighth Circuit has adopted and
directly relied on Proud’s rationale for the same-actor inference. Herr v. Airborne Freight Corp.,
130 F.3d 359, 363 (8th Cir. 1997) (“This inference arises because it is unlikely that the same
supervisor would hire a woman, only to turn around and discharge her for that reason.”). The
Eighth Circuit has stated that the same-actor inference is a “strong” inference, see, e.g., Herr, 130
F.3d at 362-63; Arraleh v. County of Ramsey, 461 F.3d 967, 976 (8th Cir. 2006), and has found
that it is unlikely that a decisionmaker who hired or promoted an employee in a protected class
would develop a discriminatory aversion to employees in that same class within a period of two
years. Lowe v. J.B. Hunt Transp., Inc., 963 F.2d 173, 175 (8th Cir. 1992); See also Birkbeck v.
Marvel Lighting Corp., 30 F.3d 507, 513 (4th Cir. 1994). In the context of an ADEA case, the
Fourth Circuit, citing Proud, stated: “In fact, [the employer’s] hiring practices make a finding of
pretext even less plausible. Fennessey hired a 54-year old worker at approximately the same time
he made his allegedly discriminatory statement, and had hired a 60-year old worker several years
before that. Such hiring practice is significant. As we have stated, ‘employers who knowingly hire
workers within a protected class seldom will be credible targets for charges of pretextual firing.’”
Birkbeck, 30 F.3d at 513 (emphasis added). Thus, the same logic and rationale relied upon by the
Eighth Circuit when applying the same-actor inference where an individual both hired and fired
the plaintiff apply where the decisionmaker who fired the plaintiff hired and/or promoted other
members of plaintiff’s protected class. See also Collins v. Sailormen Inc., 512 F.Supp.2d 502, 507
(W.D. La. 2007) (holding that the same actor inference applied where five of the six general
managers under the decisionmaker who terminated plaintiffs employment were, like plaintiff,
black).




                                                 30
                                          RETALIATON
Plaintiff has asserted two claims of retaliation against Defendant:

       Plaintiff claims Defendant retaliated against her by suspending her for 2 days in May 2015

for complaining that she had been discriminated against. Plaintiff also claims Defendant retaliated

against her because she filed this lawsuit in December 2016 by suspending her for two days in May

2018 with pay pending investigation into her coworkers’ complaints concerning her social media

posts, and by not renewing her contract in June 2018 because she filed this lawsuit.

       Defendant denies Plaintiff’s claims and contends that Plaintiff was suspended for two days in

May 2015 for legitimate, non-retaliatory reasons following what Defendant determined was

inappropriate conduct towards her manager, Melissa Greenstein. Defendant further contends that

Plaintiff was suspended with pay in 2018 for legitimate non-retaliatory reasons pending investigation

of complaints from her coworkers and that her contract was not renewed in June 2018 for legitimate

nonretaliatory reasons.

       It is unlawful for an employer to retaliate against an employee for engaging in protected

activity. To prove unlawful retaliation, Plaintiff must prove by a preponderance of the evidence that

Defendant suspended her for two days in May 2015 intentionally because of her protected activity

and that Defendant suspended her with pay in May 2018 and decided not to renew her contract in

June 2018 intentionally because she filed this lawsuit in December, 2016.

       Protected activity includes opposing an employment practice that is unlawful under the

MHRA or 42 USC Section 1981, making a charge of discrimination, or testifying, assisting, or

participating in any manner in an investigation, proceeding, or hearing under MHRA or 42 USC

Section 1981. If the claim is for opposing an employment practice, Plaintiff must prove, by a

preponderance of the evidence that she at least had a reasonable belief that the practice was unlawful

under MHRA or 42 USC Section 1981 and that the individuals responsible for the alleged retaliation


                                                  31
knew about her protected activity before making the decision to suspend her for two days in May,

2015.

        Plaintiff must prove that she would not have been suspended for two days in May 2015, that

she would not have been suspended with pay in 2018, and that her contract would not have been

renewed in June 2018 if she had not engaged in protected activity or filed this lawsuit in December

2016. Plaintiff has the burden to prove that each of the reasons Defendant has given for its decisions

is false and that retaliation is the real reason.




Defendant’s Instruction No. ___
See 8th CIR. CIVIL JURY INSTR. § 10.00, Model Instruction 10.41 (2018) (as modified).
Univ. of Tex. S.W. Med. Ctr. v. Nassar, 133 S.Ct. 2517, 2534 (2013) (holding that “a plaintiff
making a retaliation claim under [Title VII] § 2000e-3(a) must establish that his or her protected
activity was a but-for cause of the alleged adverse action by the employer.” ); Wright v. St. Vincent
Health System, 730 F.3d 732, 738 n.5 (8th Cir. 2013) (applying “but-for” standard to retaliation cases
arising under 42 U.S.C. § 1981). Burlington Northern & Santa Fe Ry. Co. v. White, 548 U.S. 53, 67-
68, 126 S. Ct. 2405, 2414-15 (2006); see, e.g., Higgins v. Gonzales, 481 F.3d 578, 589 (8th Cir. 2007)
(holding that retaliation claim requires that plaintiff show

(1) he or she engaged in a “protected activity,” (2) the employer took or engaged in a materially adverse
action, and (3) a causal connection existed between the protected activity and the materially adverse
action), abrogated on other grounds by Torgerson v. City of Rochester, 643 F.3d 1031, 1043 (8th Cir.
2011); Sutherland v. Missouri Dep't of Corr., 580 F.3d 748, 752 (8th Cir. 2009).




                                                    32
         PROTECTED ACTIVTIY CANNOT BE USED TO AVOID DISCIPLINE
      If you find that Plaintiff engaged in protected activity in an effort to avoid discipline for her

May 19, 2015 conduct involving her manager, Melissa Greenstein then Plaintiff cannot establish

retaliation. If you find that Plaintiff engaged in protected activity in an effort to avoid discipline by

Defendant, then Plaintiff cannot establish retaliation and you should answer no to Question

No. ____. Insubordinate employees may not insulate themselves from discipline just because they

have engaged in protected activity before the employer takes action. Plaintiff has the burden to

prove intentional retaliation and she cannot meet that burden solely by showing that she contested

what she believed to be an unlawful employment practice. Defendant does not have the burden to

convince you of Plaintiff’s motive and even if you do not believe Plaintiff engaged in protected

activity to avoid discipline you may not find retaliation on this basis alone and must consider the

remainder of these instructions concerning retaliation.




Defendant’s Instruction No. ___
Univ. of Tex. S.W.Med. Ctr v. Nassar, 570 U.S. 338, 133 S.Ct. 2517, 2532 (2013); Hervey v. Cty.
of Koochiching, 527 F.3d 711, 723 (8th Cir. 2008) (“Insubordinate employees may not insulate
themselves from discipline by announcing an intention to claim discrimination just before the
employer takes action.”); Kiel v. Select Artificials, Inc., 169 F.3d 1131, 1136 (8th Cir. 1999) (en
banc) (“Although contesting an unlawful employment practice is protected conduct, the anti-
discrimination statutes do not insulate an employee from discipline for violating the employer's
rules or disrupting the workplace.”). “Filing a harassment complaint . . . does not insulate an
employee from the consequences of violating company policy.” Alvarez v. Des Moines Bolt Supply,
Inc., 626 F.3d 410, 417 (8th Cir. 2010).




                                                   33
                             DECISION MAKER’S KNOWLEDGE
       If you find that the person(s) who decided to suspend Plaintiff for 2 days in May 2015 did

not have knowledge of any protected activity by Plaintiff before making the decision to suspend

Plaintiff, then Plaintiff cannot establish retaliation and you should answer no to Question No. ____.

If you find that the person(s) who decided to suspend Plaintiff for 2 days in May 2015 did have

knowledge of any protected activity by Plaintiff before making the decision to suspend Plaintiff,

you cannot find retaliation in favor of Plaintiff on this basis alone and must consider the remainder

of these instructions concerning retaliation.



Defendant’s Instruction No. ____.
Lyons v. Vaught, 781 F.3d 958, 962-63 (8th Cir. 2015) (“It is only intuitive that for protected
conduct to be a substantial or motivating factor in a decision, the decisionmakers must be aware
of the protected conduct.”) quoting Ambrose v. Twp. of Robinson, 303 F.3d 488, 493 (3d Cir.
2002).

Jackson v. United Parcel Svc., Inc., 548 F.3d 1137, 1143 (8th Cir. 2008) (affirming district court’s
grant of summary judgement on plaintiff’s retaliation case under Title VII and Section 1981 where
there was no causal connection between plaintiff’s protected activity and adverse job action
because the supervisors who decided to take adverse action against the plaintiff were unaware of
plaintiff’s prior protected activity).

Mitchell v. Iowa Protection and Advocacy Servs., Inc., 325 F.3d 1011, 1014 (8th Cir. 2003) (no
causal connection between protected activity and adverse job action where decisionmakers were
not aware of plaintiff's protected activity).

Wolff v. Berkley Inc., 938 F.2d 100, 103 (8th Cir. 1991) ("In order to succeed on a claim for
retaliatory discharge, the plaintiff must prove a causal relationship between statutorily protected
activity and her termination. Such a causal link does not exist if the employer is not aware of the
employee's statutorily protected activity.").

Perry v. Mail Contractors of America, Inc., 2013 WL 6119226, at *6 (W.D. N.C. Nov. 21, 2013)
(“[U]nless the plaintiff can prove the decisionmaker knows of the [comparator’s misconduct] the
events cannot be considered in determining whether [plaintiff and his comparators] are similarly
situated.” (internal quotations and citations omitted)).




                                                 34
                       WITHDRAWAL OF INTEREST IN POSITION
       If you find that Defendant believed that Plaintiff withdrew her interest in the

Consumer/Investigative Reporter position at issue then Plaintiff cannot establish retaliation and

you should answer no to Question No. ____.



Defendant’s Instruction No. _____.
Qu v. Board of Regents of University of Minnesota, 2009 WL 2900334 at **7, 9 (D.Minn Sept. 2,
2009) (holding that the employer did not retaliate against the plaintiff for filing administrative
charges of discrimination by failing to promote him because the plaintiff withdrew his applications
though the employer offered to interview him and “[a]n individual who voluntarily withdraws an
application for a promotion cannot state a prima facie case of discrimination); McClure v. Career
Systems Development Corp., 447 F.3d 1133, 1135 (8th Cir. 2006) (“To establish a prima facie
failure-to-promote claim, a plaintiff ordinarily must show he or she applied for the promotion and
was rejected) (internal quotations omitted); Lockridge v. Board of Trustees of University of
Arkansas, 315 F.3d 1005, 1010 (8th Cir. 2003) (en banc) (same).

“[T]he record is clear that she voluntarily withdrew her application and, thus, did not apply for the
position.” Lowery v. Circuit City Stores, Inc., 158 F.3d 742, 762-63 (4th Cir. 1998) (holding that
the employer did not unlawfully fail to promote the plaintiff because of her race because plaintiff
withdrew her application) rev’d on other grounds, 527 U.S. 1031 (1999).

Trainor v. SBC Services, Inc., 2006 WL 644483 at *5 (N.D. Ill. March 7, 2006) (holding plaintiff
could not prove that she was unlawfully denied a job because she voluntarily withdrew her
application because she did not want a job that she believed would be phased out and moved to
another location).

Dillard v. Chicago Transit Auth., 2003 WL 22136309 at *3 (N.D. Ill. Sept. 16, 2003) (holding
employer did not discriminatorily refuse to promote plaintiff to Lead Manager position because
plaintiff was not qualified for the position where the plaintiff refused employer’s offer to interview
him for the position and withdrew his application for the position).

Sanchez v. University of Conn. Health Care, 292 F.Supp.2d 385, 394 (D.Conn. 2003) (holding
plaintiff could not prove she was unlawfully denied a Clinical Office Assistant position because
she voluntarily withdrew her application because she did not want to work at a desk job).

.




                                                 35
                                    BUSINESS JUDGMENT
        You may not return a verdict for Plaintiff just because you might disagree with Defendant’s

decisions concerning Plaintiff’s employment or believe such decisions to be harsh or unreasonable.

As an employer, Defendant has the right to make personnel decisions for any reason as long as

Plaintiff has not established that the decisions are based on intentional race discrimination or

intentional retaliation.

        The law does not diminish Defendant’s right to determine the seriousness of misconduct

among its employees based on its own business judgment unless Plaintiff proves intentional

discrimination or retaliation.




Defendant’s Instruction No. ___
8th CIR. CIVIL JURY INSTR. § 5 (2018), Model Instruction No. 5.02 (as modified); Walker v.
AT&T Technologies, 995 F.2d 846, 850 (8th Cir. 1993) (holding that district court erred when it
failed to instruct the jury “that an employer has the right to make business decisions—to assign
work, to change an employee's duties, to refuse to assign a particular job, and to discharge—for
good reason, bad reason, or no reason at all, absent intentional age discrimination”); Texas Dept.
of Community Affairs v. Burdine, 450 U.S. 248, 259 (1981) (explaining that Title VII “was not
intended to ‘diminish traditional management prerogatives’”); Herrero v. St. Louis Univ. Hosp.,
109 F.3d 481, 484-85 (8th Cir. 1997) (relying on employer’s evidence that employee’s termination
was “pursuant to comprehensive, neutral program motivated by [employer’s] exercise of its
business judgment” to conclude that termination was not discriminatory).




                                                36
            SUBJECTIVE BELIEF OF DISCRIMINATION OR RETALIATION
         In assessing Plaintiff’s evidence of discrimination or retaliation, you are instructed that

self-serving and speculative testimony about discrimination or retaliation is subject to especially

searching scrutiny. Generalized testimony by Plaintiff or other witnesses regarding subjective

beliefs that Defendant acted in a particular way because of race or because Plaintiff opposed a

discriminatory practice or filed her lawsuit cannot alone establish a violation of the law.

         You are therefore instructed that the subjective belief of Plaintiff or any other witness that

Defendant discriminated or retaliated against her is insufficient to support a jury verdict in her

favor.




Defendant’s Instruction No. ___
Thomas v. Corwin, 483 F.3d 516, 530 (8th Cir. 2007) (holding that plaintiff’s “own conclusory
allegations,” not supported by facts or evidence, about being treated differently than similarly-
situated male employees were insufficient to survive summary judgment); Myers v. Croell Redi-
Mix, Inc., 672 F. Supp. 2d 889, 908 (N.D. Iowa 2009) (granting employer summary judgment
because plaintiff’s disparate treatment claim was “based solely on her subjective belief” about her
employer’s discrimination); Rose-Maston v. NME Hosps., Inc., 133 F.3d 1104, 1109 (8th Cir.
1998) (holding that plaintiff’s “unsubstantiated” submission that she was subject to discriminatory
evaluation process was insufficient to support her claim); Brasch v. Peters, 479 F. Supp. 2d 1045,
1082 (E.D. Mo. 2007) (“Plaintiff's subjective belief . . . is not evidence.”); Canady v. Wal-Mart
Stores, Inc., 440 F.3d 1031, 1034 (8th Cir. 2006) (holding plaintiff failed to establish prima facie
case where plaintiff “merely stated his belief that he was treated differently than similarly situated
Caucasian employees.”).




                                                  37
                       PLAINTIFF’S BURDEN TO PROVE PRETEXT
       Disputing the facts underlying Defendant’s business reasons for the decision to not promote

Plaintiff is insufficient to carry Plaintiff’s burden of proving pretext; rather, Plaintiff must also

present evidence convincing you that the reasons given by Defendant are false and that the real

reason was to discriminate against Plaintiff based on her race or to retaliate against her. For pretext

purposes, it is only the beliefs and concerns of the decisionmakers that are relevant.

       The burden to establish pretext is always with Plaintiff and pretext is not established if

Plaintiff rebuts only one of multiple business reasons offered by Defendant for its decisions.



Defendant’s Instruction No. ___
St. Mary’s Honor Ctr v. Hicks, 509 U.S. 502, 507 (1993); Tuttle v. Henry J. Kaiser Co., 921 F.2d
183, 186 (8th Cir. 1990) (“The plaintiff bears the ultimate burden of proving discrimination,”
including proving pretext); Plaintiff must prove both that her employer’s reasons were false and
that discrimination was the real reason. See, e.g., Bone v. G4S Youth Services, LLC, 686 F.3d 948,
955 (8th Cir. 2012); Laxton v. Gap Inc., 333 F.3d 572, 578 (5th Cir. 2003) (“The plaintiff must
rebut each nondiscriminatory reason articulated by the employer.”); Wallace v. Methodist Hosp.
Sys., 271 F.3d 212, 220 (5th Cir. 2001) (“The plaintiff must put forward evidence rebutting each
of the nondiscriminatory reasons the employer articulates.”); Clay v. Holy Cross Hosp., 253 F.3d
1000, 1007 (7th Cir. 2001) (holding that for plaintiff to prove pretext, “she must present facts to
rebut each and every legitimate, non-discriminatory reason advanced by the Hospital in order to
survive summary judgment”); Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir. 1994) (“[T]o avoid
summary judgment, the plaintiff's evidence rebutting the employer's proffered legitimate reasons
must allow a factfinder reasonably to infer that each of the employer's proffered non-
discriminatory reasons . . . was either a post hoc fabrication or otherwise did not actually motivate
the employment action (that is, the proffered reason is a pretext).”); Chapman v. AI Transp., 229
F.3d 1012, 1024–25 (11th Cir. 2000) (“If the plaintiff does not proffer sufficient evidence to create
a genuine issue of material fact regarding whether each of the defendant employer's articulated
reasons is pretextual, the employer is entitled to summary judgment on the plaintiff's claim.”).




                                                  38
                  OTHER ACTIONS BROUGHT AGAINST EMPLOYER

       You may not consider the fact of whether Demetrice “Dee” Jackson, a witness in this case,

is or is not pursuing a separate claim against Defendant in reaching your decision regarding

whether Defendant intentionally discriminated or retaliated against Plaintiff.




Defendant’s Instruction No. ___
Hall v. Mid-State Mach. Prod., 895 F. Supp. 2d 243, 272 (D. Me. 2012) (concluding that if plaintiff
presented evidence of another employee’s lawsuit against defendant, the defendant would be
entitled to rebut that claim with evidence of their own); M/V Am. Queen v. San Diego Marine
Const. Corp., 708 F.2d 1483, 1491 (9th Cir. 1983) (“As a general rule, a court may not take judicial
notice of proceedings or records in another cause so as to supply, without formal introduction of
evidence, facts essential to support a contention in a cause then before it.”).




                                                39
                         DIRECT EVIDENCE OF DISCRIMINATION

       You may not consider any testimony of Demetrice “Dee” Jackson or any other witness

regarding their own experiences working for Defendant as direct evidence of intentional race

discrimination or retaliation against Plaintiff.




Defendant’s Instruction No. ___
Plaintiff’s Opposition to Defendant’s Motion to Reconsider the Court’s Decision Permitting
Demetrice “Dee” Jackson to Testify concedes that he has no direct evidence of discrimination.
[Dkt. No. 295]. Torgerson v. City of Rochester, 643 F.3d 1031, 1045-46 (8th Cir. 2011) (holding
that direct evidence of discrimination “must show a specific link between a discriminatory bias
and the adverse employment action.”). Because Dee Jackson’s testimony does not pertain
specifically to Plaintiff’s experiences or any adverse action against Plaintiff, it cannot be direct
evidence of discrimination against Plaintiff. See also Clearwater v. Indep’t School Dist. No. 166,
231 F.3d 1122, 1127 (8th Cir. 2000) (holding that evidence of certain discriminatory comments
were “not sufficiently related to the adverse employment action in question to constitute direct
evidence of a discriminatory motive”); Kerns v. Capital Graphics, Inc., 178 F.3d 1011, 1017-18
(8th Cir. 1999) (holding that no direct evidence of discrimination existed because none of the
decisionmaker’s discriminatory statements related to the plaintiff).




                                                   40
                   LEGAL VIOLATION BY PLAINTIFF NOT REQUIRED

        As an employer, and as made clear in the parties’ contract, Defendant had the right to

choose not to renew Plaintiff’s contract if Defendant learned that Plaintiff engaged in conduct that,

in Defendant’s business judgment, could harm Defendant’s best interests. As a result, Defendant

could lawfully have chosen not to renew Plaintiff’s contract because Defendant believed that the

Plaintiff’s failure to file her tax returns—which can constitute a legal violation but does not have

to do so—sent the inappropriate message that Plaintiff was not mindful of the same rules that apply

to the general public and that such a failure to file could have a detrimental impact on her credibility

and the operations, personnel, reputation, public image or best interests of the Station. Defendant

does not have the burden to demonstrate a legal violation by Plaintiff or public knowledge of

Plaintiff’s tax filing or tax return information. Defendant had the right to not renew Plaintiff’s

contract for any reason other than if Plaintiff proves the reason was intentional race discrimination

or intentional retaliation.

        The non-renewal letter given to Plaintiff by Defendant stated that Defendant chose not to

renew Plaintiff’s contract, in part, because Plaintiff’s failure to file her tax returns “in our judgment

does or could reflect unfavorably upon the reputation, public image, or best interests of the Station.

The Station has reported upon tax controversies and is expected to do so in the future and the issue

of a public figure’s compliance with tax obligations can be newsworthy. The repeated failure to

comply with the requirement to file tax returns in our judgment impacts Section 8B of your

Agreement and detrimentally impacts credibility, operations, personnel, reputation and the public

image or best interests of the Station.” (Benson non-renewal letter, June 7, 2018).




                                                   41
Defendant’s Instruction No. ____
The aim of Title VII and comparable state laws is to prevent discrimination in the workplace, not
to scrutinize an employer’s procedure for uncovering workplace violations by its employees.
Summers v. City of Dothan, 757 F. Supp. 2d 1184, 1208 (M.D. Ala. 2010); Kiel v. Select Artificials,
Inc., 169 F.3d 1131, 1136 (8th Cir. 1999) (holding that an employee pursuing discrimination
claims is still subject to employer’s rules and may receive “discipline for violating the employer’s
rules or disrupting the workplace”); The cases under the Business judgment jury instruction on
page 37; Evance v. Trumann Health Services, LLC, 719 F.3d 673, 678 (8th Cir. 2013), Barber v.
C1 Truck Driver Training, LLC, 656 F.3d 782, 795 (8th Cir. 2001), Summers v. City of Dothan
Alabama, 757 F.Supp.2d 1184, 1208 (M.D. Ala 2010), Wheeler v. Aventis Pharmaceuticals, 360
F.3d 853, 859 (8th Cir. 2004); Walker v. AT&T Technologies, 995 F.2d 846, 850 (8th Cir. 1993)
(holding that district court erred when it failed to instruct the jury “that an employer has the right
to make business decisions—to assign work, to change an employee's duties, to refuse to assign a
particular job, and to discharge—for good reason, bad reason, or no reason at all, absent intentional
age discrimination”); Texas Dept. of Community Affairs v. Burdine, 450 U.S. 248, 259 (1981)
(explaining that Title VII “was not intended to ‘diminish traditional management prerogatives’”);
Herrero v. St. Louis Univ. Hosp., 109 F.3d 481, 484-85 (8th Cir. 1997) (relying on employer’s
evidence that employee’s termination was “pursuant to comprehensive, neutral program motivated
by [employer’s] exercise of its business judgment” to conclude that termination was not
discriminatory).




                                                 42
                            SIMILARLY SITUATED EMPLOYEE

       You may only consider a comparison between Plaintiff’s treatment by Defendant and

another employee’s treatment by Defendant if Plaintiff has shown that the other employee is

similarly situated in all relevant respects. To show that another employee is similarly situated to

her, Plaintiff must demonstrate that the other employee dealt with the same supervisor, was subject

to the same standards, and engaged in the same conduct without any differentiating or mitigating

circumstances. The test for determining whether employees are similarly situated to a plaintiff is

a rigorous one. Thus, in terms of alleged conduct for which Plaintiff was accused, she must prove

that another KSHB-TV General Assignment/MMJ reporter had a comparable record and: 1)

engaged in social media activity involving offensive conduct based on race or sex and that social

media activity prompted a complaint to the same decisionmakers involved in Plaintiff’s case; 2)

engaged in threating conduct on social media involving “burning down the village” or comparable

threats of violence; 3) engaged in disingenuous conduct during an internal investigation of other

employees’ complaints involving race or sex; and 4) admitted to having not filed tax returns for

multiple years in violation of the language of her employment contract; and 5) received more

favorable treatment than Plaintiff.




Defendant’s Instruction No. ___
Wierman v. Casey’s Gen’l Stores,638 F.3d at 994 (8th Cir. 2011), 638 F.3d at 994 (“To be similarly
situated the individuals used for comparison must have dealt with the same supervisor, have been
subject to the same standards, and engaged in the same conduct without any mitigating or
distinguishing circumstances.”)(quoting Cherry v. Riternour Sch. Dist., 361 F.3d 474, 479 (8thCir.
2004), 361 F.3d at 479 (emphasis added); Rodgers v. U.S. Bank, N.A,.417 F.3d 845, 853 (8thCir.
2005) (stating that the test for determining whether employees are similarly situated to a Plaintiff
is a rigorous one)(abrogated on other grounds by Torgeson v. City of Rochester, 643 F.3d 1031,
1043 1058 (8th Cir. 2011) (en banc); Stanback v. Best Diversified Prods. Inc., 180 F.3d 903, 910
(8th Cir. 1999) (“A plaintiff may prove such disparate treatment by showing that she was treated
less favorably than similarly situated employees who are not in the plaintiff's protected class.”);



                                                43
Harvey v. Anheuser-Busch, Inc., 38 F.3d 968, 972 (8th Cir. 1994) (“[Plaintiff] has the burden of
proving that [Plaintiff] and the disparately treated whites were similarly situated in all relevant
respects.”); Thomas v. Corwin, 483 F.3d 516, 530 (8th Cir. 2007) (holding that plaintiff’s “own
conclusory allegations,” not supported by facts or evidence, about being treated differently than
similarly-situated male employees were insufficient to survive summary judgment); Rose-Maston
v. NME Hosps., Inc., 133 F.3d 1104, 1109 (8th Cir. 1998) (holding that plaintiff’s
“unsubstantiated” submission that she was subject to discriminatory evaluation process was
insufficient to support her claim); Brasch v. Peters, 479 F. Supp. 2d 1045, 1082 (E.D. Mo. 2007)
(“Plaintiff's subjective belief . . . is not evidence.”); Canady v. Wal-Mart Stores, Inc., 440 F.3d
1031, 1034 (8th Cir. 2006) (holding plaintiff failed to establish prima facie case where plaintiff
“merely stated his belief that he was treated differently than similarly situated Caucasian
employees.”).




                                                44
                                 SOCIAL MEDIA ACTIVITY

       To prove that a similarly situated employee was treated differently by Defendant in regard

to social media activity, Plaintiff must demonstrate that the decisionmakers received complaints

from coworkers alleging that the employee(s) Plaintiff seeks to compare herself to engaged in

offensive conduct on the basis of race and sex or other protected status and that the decisionmakers

believed that the employee had engaged in threatening conduct on social media. Even if Plaintiff

shows that another employee engaged in such social media activity, Plaintiff must also

demonstrate that the other employee was found by an outside investigator and her employer to

have engaged in disingenuous conduct and failed to comply with tax obligations.




Defendant’s Instruction No. ___
Harvey v. Anheuser-Busch, Inc., 38 F.3d 968, 972 (8th Cir. 1994) (“[Plaintiff] has the burden of
proving that [Plaintiff] and the disparately treated whites were similarly situated in all relevant
respects.”).




                                                45
                           DIFFERENT TREATMENT INSUFFICIENT
        In connection with Plaintiff’s claim of intentional race discrimination concerning the

Leadership Champion opportunity and the Consumer/Investigative Reporter position, Plaintiff

must demonstrate both that Defendant’s reasons for non-renewal of Plaintiff’s contract were

pretext or false and that the true reason for the non-renewal was intentional race discrimination.

        In connection with Plaintiff’s claim of intentional retaliation in connection with her

employment contract in 2018, Plaintiff must demonstrate both that Defendant’s reasons for non-

renewal of Plaintiff’s contract were pretext or false and that the true reason for the non-renewal

was intentional retaliation.

        In connection with Plaintiff’s claim of intentional retaliation in connection with her 2-day

suspension in 2015, Plaintiff must demonstrate both that Defendant’s reasons for non-renewal of

Plaintiff’s contract were pretext or false and that the true reason for the non-renewal was

intentional retaliation.

        Different treatment alone does not show intentional discrimination or retaliation. An

employer may treat employees differently based on its judgment regarding the level of seriousness

of the employees’ alleged offenses. Additionally, an employer may treat employees differently

based on the information known to decisionmakers about alleged offenses at the time of the

decision or for any number of factors. An employer may treat employees differently for any reason

except for intentional discrimination or retaliation.




Defendant’s Instruction No. ___
St. Mary’s Honor Ctr v. Hicks, 509 U.S. 502, 507 (1993) (“[N]othing in law would permit us to
substitute for the required finding that the employer's action was the product of unlawful
discrimination, the much different (and much lesser) finding that the employer's explanation of its
action was not believable.”); Walker v. AT&T Technologies, 995 F.2d 846, 850 (8th Cir. 1993)
(holding that district court erred when it failed to instruct the jury “that an employer has the right


                                                 46
to make business decisions—to assign work, to change an employee's duties, to refuse to assign a
particular job, and to discharge—for good reason, bad reason, or no reason at all, absent intentional
age discrimination”); Texas Dept. of Community Affairs v. Burdine, 450 U.S. 248, 259 (1981)
(explaining that Title VII “was not intended to ‘diminish traditional management prerogatives’”);
Herrero v. St. Louis Univ. Hosp., 109 F.3d 481, 484-85 (8th Cir. 1997) (relying on employer’s
evidence that employee’s termination was “pursuant to comprehensive, neutral program motivated
by [employer’s] exercise of its business judgment” to conclude that termination was not
discriminatory).




                                                 47
                            SUFFICIENCY OF INVESTIGATION
       You may not return a verdict for Plaintiff just because you might believe that Defendant’s

investigation into Plaintiff’s conduct was not sufficient or thorough enough. For example, you may

not return a verdict for Plaintiff because you believe that Defendant should have interviewed

Plaintiff or any other employee before making a decision. As an employer, Defendant has the

right to make personnel decisions for any reason as long as Plaintiff has not established that the

decisions are based on intentional race discrimination or retaliation.




Defendant’s Instruction No. ____
McCullough v. Univ. of Arkansas for Med. Scis., 559 F.3d 855, 863 (8th Cir. 2009) (“The
appropriate scope of investigation is a business judgment, and shortcomings in an investigation do
not by themselves support an inference of discrimination.”); Wierman v. Casey's Gen. Stores, 638
F.3d 984, 997 (8th Cir. 2011) (rejecting employee’s argument that employer should have
interviewed her, reasoning that “any failure to conduct a more searching inquiry is not evidence of
pretext”); Weesner v. U.S. Bancorp, 2011 WL 4471765 (D. Minnesota, Sept. 26, 2011) (rejecting
employee’s argument that employer’s “failure to get his side of the story before terminating
his employment” indicated pretext and explaining that an employer is not required to interview
an employee about alleged misconduct). As the Federal Court in Weesner stated in granting
summary judgment to the employer:
        Weesner apparently believes that U.S. Bank’s failure to get his side of the story before
        terminating his employment indicates that the investigation was not thorough and,
        accordingly, suggests pretext . . . Yet he has cited no judicial authority providing that an
        employer is required to interview an employee about alleged misconduct before
        termination, and indeed caselaw suggests the opposite. See, e.g, Wierman, 638 F.3d at
        996-97; Cooper v. Wal-Mart Stores, Inc., 296 F.App’x 686, 696 (10th Cir. 2008); Martin
        v. Health Care & Retirement Corp., 67 F.App’x 109, 112-13 (3d Cir. 2003): Macon v.
        King’s Family Restaurant, Civ. A. No. 06-300, 2007 WL 1366789 at *7 (W.D. Pa. May 7,
        2007).




                                                 48
                   RELEVANCE OF PLAINTIFF’S WORK SCHEDULE
       You may not return a verdict for Plaintiff based on a belief that the company should have

allowed her to have her preferred schedule and hours. Under Plaintiff’s contract, Defendant had

the right to utilize its business judgment and discretion to decide Plaintiff’s work hours and

schedule.




Defendant’s Instruction No. ___
Walker v. AT&T Technologies, 995 F.2d 846, 850 (8th Cir. 1993) (holding that district court erred
when it failed to instruct the jury “that an employer has the right to make business decisions—to
assign work, to change an employee's duties, to refuse to assign a particular job, and to
discharge—for good reason, bad reason, or no reason at all, absent intentional age discrimination”)
(emphasis added);Harlston v. McDonnell Douglas Corp., 37 F.3d 379, 382 (8th Cir. 1994) (minor
changes in employee’s secretarial assignment was insufficient to establish prima facie claim of
discrimination); Russell v. Shop ‘N Save Warehouse Foods, 2010 WL 1462086 at *3-4 (E.D. Mo.
Apr. 13, 2010) (rejecting claim of discrimination based on shift change that allegedly resulted in
more stressful work environment because there was no reduction in pay or benefits).




                                                49
                            RELEVANCE OF OTHER DISCIPLINE
          You may not return a verdict for Plaintiff based on a belief that the company should not

have disciplined Plaintiff for conduct that is unrelated to the employment decisions for which

Plaintiff has an actual claim for intentional discrimination or intentional retaliation in this case.

Under Plaintiff’s contract, Defendant had the right to utilize its business judgment and discretion

to discipline Plaintiff for conduct it found to be a violation of her employment contract or Company

policy.




Defendant’s Instruction No. ___
Walker v. AT&T Technologies, 995 F.2d 846, 850 (8th Cir. 1993) (holding that district court erred
when it failed to instruct the jury “that an employer has the right to make business decisions—to
assign work, to change an employee's duties, to refuse to assign a particular job, and to
discharge—for good reason, bad reason, or no reason at all, absent intentional age discrimination”)
(emphasis added); 8th CIR. CIVIL JURY INSTR. § 5 (2018), Model Instruction No. 5.02 (as
modified); Walker v. AT&T Technologies, 995 F.2d 846, 850 (8th Cir. 1993) (holding that district
court erred when it failed to instruct the jury “that an employer has the right to make business
decisions—to assign work, to change an employee's duties, to refuse to assign a particular job, and
to discharge—for good reason, bad reason, or no reason at all, absent intentional age
discrimination”); Texas Dept. of Community Affairs v. Burdine, 450 U.S. 248, 259 (1981)
(explaining that Title VII “was not intended to ‘diminish traditional management prerogatives’”);
Herrero v. St. Louis Univ. Hosp., 109 F.3d 481, 484-85 (8th Cir. 1997) (relying on employer’s
evidence that employee’s termination was “pursuant to comprehensive, neutral program motivated
by [employer’s] exercise of its business judgment” to conclude that termination was not
discriminatory).




                                                 50
       BACK PAY AND BENEFITS (Answer Only if You Find In Favor of Plaintiff)
       If you find in favor of Plaintiff, then you must award Plaintiff such sum as you find will

fairly and justly compensate her for any damages you find she sustained that she has proven and

are not based upon speculation. Damages include wages or fringe benefits you find Plaintiff would

have earned in her employment with Defendant if she proves that her 2017 employment contract

would have been renewed when it expired on August 31, 2018 through the date of trial. You are

instructed that Defendant paid her in full for wages and fringe benefits from the date of her

suspension in May, 2018 through the end of her contract on August 31, 2018 and you thus may

not award Plaintiff any damages for such period even if you find in favor of Plaintiff. If you find

that Plaintiff was intentionally retaliated against for her two day unpaid suspension in 2015, you

may award her damages for the two days of lost pay she proves. If you find that Plaintiff was

intentionally discriminated against by not receiving the Consumer/Investigative Reporter position

in 2015, you may award her any difference in pay that she proves she would have earned in that

position but you may not award damages based on speculation concerning how long she may have

remained in such position and any such award must subtract the amount of earnings and benefits

received by Plaintiff during her employment in the interim period. Plaintiff may not receive back

pay for any time period after she obtained or rejected substantially equivalent employment or

should have done so.

       Remember, throughout your deliberations, you must not engage in any speculation, guess,

or conjecture and you must not award any damages by way of punishment or through sympathy.




                                                51
Defendant’s Instruction No. ___
8th CIR. CIVIL JURY INSTR. § 11 (2018), Model Instruction No. 11.07 (as modified); Gibson v.
Mohawk Rubber Co., 695 F.2d 1093, 1097 (8th Cir. 1982) (“aggrieved persons are not entitled to
recover damages for the period beyond which they would have been terminated for a nondiscriminatory
reason.”).




                                                52
                                 MITIGATION OF DAMAGES
       You are also instructed that the plaintiff has a duty under the law to “mitigate” her

damages—that is, to exercise reasonable diligence under the circumstances to minimize her

damages. Therefore, if you find that Plaintiff failed to seek out or take advantage of an opportunity

that was reasonably available to her, you must reduce her damages by the amount of the wages

and fringe benefits Plaintiff reasonably could have earned if she had sought out or taken advantage

of such an opportunity.

       In deciding whether to reduce Plaintiff’s damages due to her failure to mitigate, you must

weigh all of the evidence in light of the particular circumstances of the case, using sound discretion

in deciding whether it has been established that Plaintiff’s conduct was not reasonable in

connection with mitigating any damages.




Defendant’s Instruction No. ___
8th CIR. CIVIL JURY INSTR. § 11 (2018), Model Instruction No. 11.07 (as modified)
See Coleman v. City of Omaha, 714 F.2d 804, 808 (8th Cir. 1983) (damages “must be offset by
any earnings the plaintiff received after the discriminatory act or which the plaintiff could have
earned through reasonable efforts to seek suitable alternative employment.”).




                                                 53
EXPIRATION OF PLAINTIFF’S EMPLOYMENT AGREEMENT ON AUGUST 31, 2018
       Your duty is to decide what the facts are from the admitted evidence. You must not speculate

about or assume a fact not in evidence. In this case, Plaintiff’s Employment Agreement was set to

expire on August 31, 2018. Defendant paid Plaintiff her full salary and benefits through August 31,

2018. You must not speculate whether or not Defendant would or would not have renewed Plaintiff’s

Employment Agreement beyond August 31, 2018 or assume that it would or would not have been

renewed.



Defendant’s Instruction No. ___
8th CIR. CIVIL JURY INSTR. § 1 (2018), Model Instruction No. 1.03 (as modified); Model Civil
Jury Instr. 3rd Cir. 1.1 (2018).




                                                54
                               AFTER-ACQUIRED EVIDENCE
           (Only Answer These Two Instructions if you Find in Favor of Plaintiff)
                                     QUESTION NO. ___:

       Has it been proved by a preponderance of the evidence that, even if you found that Plaintiff

was intentionally retaliated against in 2018 in connection with the non-renewal of Plaintiff’s

contract, that Defendant would not have renewed Plaintiff’s contract on or before it expired on

August 31, 2018, based on information other than that which Defendant provided in its June 7,

2018 non-renewal letter, that Defendant learned after its decision to not renew her contract?


______Yes       ______No
                                     QUESTION NO. ___:

       Has it been proved by a preponderance of the evidence that, even if you found that

Defendant intentionally discriminated against Plaintiff because of race by denying her the

Consumer/Investigative Reporter position in 2015, that Plaintiff’s employment with Defendant

would have ended in any event because of her own misconduct that Defendant discovered after

the decision to not award her the Consumer/Investigative Reporter position in 2015?


______Yes       ______No

8th CIR. CIVIL JURY INSTR. § 5 (2018), Model Instruction No. 5.01 (as modified).
McKennon v. Nashville Banner Publishing Co., 513 U.S. 352 (1995) (ruling that an employer’s
after-acquired evidence of misconduct by the plaintiff may cut off the plaintiff’s damages as of the
date the employer discovered the misconduct); Smith v. AS Am., Inc., 829 F.3d 616, 625–26 (8th
Cir. 2016) (“The after-acquired evidence doctrine applies when an employee is fired for an
unlawful reason but the employer later learns of other conduct that, by itself, would have resulted
in discharge had it come to the employer’s attention, and it limits the employee’s damages to the
period of time from the date of the unlawful discharge to the date the new information was
discovered.”); Sellers v. Mineta, 358 F.3d 1058, 1061-1062 (8th Cir. 2004) (discussing at length
merits of after-acquired evidence theory); Harris v. Chand, 506 F.3d 1135, 1140 (8th Cir. 2007)
(affirming district court that admitted after-acquired evidence and instructed jury that evidence
was relevant to damages).




                                                55
                     COST OF LITIGATION NOT TO BE CONSIDERED
        If you find in favor of Plaintiff and award damages, you may not award attorneys’ fees, the

cost of litigating this case, or interest. If attorneys’ fees, the cost of litigating this case, or interest

are to be awarded, it is a separate matter for the Court to determine. Therefore, attorneys’ fees,

the cost of litigating the case, and interest should play no part in your calculation of damages.



Defendant’s Instruction No. ___
Pattern Jury Instructions, District Judges Association, Section 6.1 Eleventh Circuit (2000)
(modified); MODEL CIVIL JURY INSTRUCTIONS FOR THE DISTRICT COURTS OF THE
THIRD CIRCUIT (2018), Model Instruction 6.4.1.
Brooks v. Cook, 938 F.2d 1048, 1051 (9th Cir. 1991) (holding that district court erred in instructing
jury regarding the possibility of attorneys’ fees depending on their determinations because “[t]he
jury's role is to determine liability and the amount of damages, [which is] distinct from the awarding
of fees.”).




                                                    56
                                           PUNITIVE DAMAGES 1
         If you find that Defendant acted with malice or reckless indifference to the federally

protected rights of Plaintiff, federal law allows you, but does not require you, to award punitive

damages. The purpose of an award of punitive damages is, first, to punish a wrongdoer for

misconduct and, second, to warn others against doing the same. You should presume that a

plaintiff has been made whole for her injuries by the damages awarded under Instruction _____.

The legal justification for punitive damages is similar to that of criminal punishment. You may

award punitive damages only if you find, in accordance with the Court’s instructions, that

Defendant engaged in conduct so reprehensible to warrant punitive damages, and then only in an

amount necessary to achieve punishment and deterrence.

         Employers, such as Defendant, are not liable for punitive damages based on the wrongful

acts of its employees, unless the employer authorized or approved the wrongful acts for which the

damages are awarded and was aware of their wrongfulness. With respect to corporate employers

such as Defendant, the authorization or approval must be by an officer, director or managing agent.

A managing agent is a person who has authority to make decisions which will determine corporate

policy. Otherwise, the employer is not liable for punitive damages.

         If you decide to award punitive damages, you should consider the following in deciding the

amount of punitive damages to award:

         1. How reprehensible Defendant’s conduct was. In this regard, you may consider whether

the harm suffered by Plaintiff was physical or economic or both; whether there was any repetition

of the wrongful conduct and past conduct of the sort that harmed Plaintiff.



1
  Defendant does not believe a punitive damages instruction is warranted and specifically objects to any instruction on
this issue. However, if any punitive damages instruction is to be given, Defendant believes it should be as indicated
in Defendant’s Instruction No. _____.




                                                         57
       2. How much harm Defendant’s wrongful conduct caused Plaintiff? You may not consider

harm to others in deciding the amount of punitive damages to award.

       3. What amount of punitive damages, in addition to the other damages already awarded, is

needed, considering Defendant’s financial condition, to punish Defendant for its wrongful conduct

toward Plaintiff and to deter Defendant and others from similar wrongful conduct in the future.

       4. The amount of any punitive damages award should bear a reasonable relationship to the

harm caused to Plaintiff.



Defendant’s Instruction No. ___
8th CIR. CIVIL JURY INSTR. § 11 (2018), Model Instruction No. 11.72 (as modified); BMW of
North America Inc. v. Gore, 517 U.S. 559, 580-81 (1996); Model Civ. Jury Instr., 8th Cir. (2011);
Edward J. Devitt, et al., Fed. Jury Practice & Instruction, § 104.07 (2000 pocket part); State Farm
Mut. Automobile Ins. Co. v. Campbell, 538 U.S. 408, 419 (2003); Kolstad v. American Dental
Ass'n, 527 U.S. 526, 545 (1999); Williams v. ConAgra Poultry Co., 378 F.3d 790, 796 (8th Cir.
2004) (“The dominant consideration for assessing the constitutionality of a punitive damages
award is the reprehensibility of the defendant's conduct,” specifically the conduct related to the
plaintiff’s particular claim).




                                                58
                                  LEADERSHIP CHAMPION
       Plaintiff must prove all of the following elements if you are to find that Defendant failed

to promote her to a “Leadership Champion” position in February 2014. Your verdict must be for

Plaintiff and against Defendant on Plaintiff’s claim of race discrimination under only if all the

following elements have been proved by Plaintiff:

       First, an actual job called Leadership Champion existed for which applications were

received and successful applicants received compensation;

       Second, Plaintiff applied for such a “Leadership Champion;

       Third, Plaintiff was better qualified for the “Leadership Champion” opportunity than the

individuals named to the role. To prove this element, Plaintiff must show that she was significantly

better qualified than any individual selected;

       Fourth, Defendant acted because of Plaintiff’s race in that but-for her race, it would have

promoted her to Leadership Champion in February 2014; and

       Fifth, Plaintiff suffered damages for not being promoted to the Leadership Champion

opportunity in February 2014.

       Plaintiff must prove all of these elements. If Plaintiff did not prove any one of these

elements by a preponderance of the evidence, your verdict must be for Defendant and you need

not proceed further in considering this claim.


Defendant’s Instruction No. ___
8th CIR. CIVIL JURY INSTR. § 11 (2018), Model Instruction No. 11.41 (as modified); Torgeson
v. City of Rochester, 643 F.3d 1031, 1049 (8th Cir. 2011) (recognizing that the Eighth Circuit’s
“less qualified” standard, like that of other Circuits approved the Supreme Court, requires the
Plaintiff to show she was significantly better qualified than the selected applicant) (citing Ash v.
Tyson Foods, Inc., 546 U.S. 454, 457-58 (2006); Karcher v. Emerson Elec. Co., 94 F.3d 502, 510
(8th Cir. 1996); Tuggle v. Mangan, 348 F.3d 715, 718 (8th Cir. 2003) (dissatisfaction with work
assignments and training without reduction in pay and benefits is not actionable as adverse action);
Russell v. Shop’NSave Warehouse Foods, No. 4:09-cv-1695 TCM, 2010 WL 1462086 at *3-4
(E.D. Mo. Apr. 13, 2010 (dissatisfaction with work assignments and training without reduction in


                                                 59
pay and benefits is not actionable as adverse action); Karcher v. Emerson Elec. Co., 94 F.3d 502,
510 (8th Cir. 1996); Lidge-Myrtil v. Deere & Co., 49 F.3d 1308, 1311 (8th Cir. 1995); Pierce v.
March, 859 F.2d 601, 604 (8th Cir. 1988): Floyd v. State of Missouri, 188 F.3d 932, 937 (8thCir.
1999)(involving federal and MHRA discrimination claims). Plaintiff has conceded in discovery
that she has no damages associated with the Leadership Champion designation, which is not a job
in the first place. (See Defendant’s Motion in Limine p. 18 attaching Plaintiff’s Interrogatory
Responses which fail to list any damages associated with the Leadership Champion designation).
At Plaintiff’s request, this Court also reviewed Plaintiff’s December 2018 deposition recently and
when asked in that deposition to identify the claims she believed were in the case, Plaintiff failed
to identify the Leadership Champion designation. (Plaintiff’s Deposition 431, 448). Plaintiff’s
lack of damages concerning this claim means that it must be foreclosed at trial. See, e.g, Advantage
Media, 456 F.3d 793, 803 (8th Cir. 2006); Williams, 2011 WL 3354933 at *3(W.D. Mo. Aug. 3,
2011).



                                      QUESTION NO. ___
       Do you find that Plaintiff proved by a preponderance of the evidence that Plaintiff would

have been selected as a Leadership Champion in February 2014, but-for her race by proving each

element set forth in Instruction No. ___?

       ______Yes       ______No




                                                60
                        CONSUMER/INVESTIGATIVE REPORTER
       Plaintiff must meet her burden of proving by a preponderance of the evidence, all the

following elements of her claims for intentional race discrimination for failure to promote:

       First, Plaintiff applied for the Consumer/Investigative Reporter position that was filled in

April 2015;

       Second, Plaintiff was better qualified for the April 2015 position of Consumer/Investigative

Reporter than the individual who was selected. To prove this element, Plaintiff must show that

she was significantly better qualified than the individual selected for the position.

       Third, Defendant failed to promote Plaintiff to the April 2015 Consumer/Investigative

Reporter position;

       Fourth, Defendant acted because of Plaintiff’s race in that but-for her race, it would have

promoted her to the Consumer/Investigative Reporter position or Plaintiff’s race was a motivating

factor in Defendant’s decision not to promote her to the position of Consumer/Investigative

Reporter; and

       Fifth, Plaintiff suffered damages as a result of not being promoted in April 2015 to the

Consumer/Investigative Reporter position.

       If Plaintiff did not prove any one of these elements by a preponderance of the evidence

your verdict must be for Defendant and you need not proceed further in considering this claim.



Defendant’s Instruction No. ___
8th CIR. CIVIL JURY INSTR. § 11 (2018), Model Instruction No. 11.40 (as modified); Torgeson
v. City of Rochester, 643 F.3d 1031, 1049 (8th Cir. 2011) (recognizing that the Eighth Circuit’s
“less qualified” standard, like that of other Circuits approved the Supreme Court, requires the
Plaintiff to show she was significantly better qualified than the selected applicant) (citing Ash v.
Tyson Foods, Inc., 546 U.S. 454, 457-58 (2006); Karcher v. Emerson Elec. Co., 94 F.3d 502, 510
(8th Cir. 1996); Lidge-Myrtil v. Deere & Co., 49 F.3d 1308, 1311 (8th Cir. 1995); Pierce v. March,
859 F.2d 601, 604 (8th Cir. 1988): Floyd v. State of Missouri, 188 F.3d 932, 937 (8th Cir. 1999)
(involving federal and MHRA discrimination claims)


                                                 61
                                      QUESTION NO. ___

       Do you find that Plaintiff proved, by a preponderance of the evidence, that her race was a

motivating factor in Defendant’s decision not to select Plaintiff for the Consumer/Investigative

Reporter position in April 2015?

       ______Yes      ______No



                                      QUESTION NO. ___

       Do you find that Plaintiff proved by a preponderance of the evidence that Plaintiff would

have been promoted to the Consumer/Investigative Reporter position in April 2015, but-for

Plaintiff’s race by proving each element set forth in Instruction No. ___?

       ______Yes      ______No




                                                62
                             MAY 2015 TWO-DAY SUSPENSION
        I will now instruct you concerning Plaintiff’s claim for retaliation. Plaintiff has the burden

of proving, by a preponderance of the evidence, the following elements and if she does not meet

that burden your verdict must be for Defendant on this count:

        First, Plaintiff complained to Defendant that she was intentionally being discriminated

against on the basis of race prior to engaging in the conduct for which she was suspended for two

days;

        Second, Plaintiff reasonably believed that she was being discriminated against on the basis

of race at the time of her complaint at issue. If you find that Plaintiff engaged in protected activity

in an effort to avoid a previously contemplated adverse employment action by Defendant, then

Plaintiff cannot establish retaliation. Insubordinate employees may not insulate themselves from

discipline just because they have engaged in protected activity before the employer takes action;

        Third, Defendant suspended Plaintiff and the decision makers knew the content of

Plaintiff’s complaint as protected activity before they took the action;

        Fourth, Plaintiff’s two-day suspension might well dissuade a reasonable worker in the same

or similar circumstances from making or supporting a charge of discrimination; and

        Fifth, Defendant would not have suspended Plaintiff but for Plaintiff’s complaint of

intentional race discrimination.

        If any of the above elements has not been proved, by a preponderance of the evidence, your

verdict must be for Defendant and you need not proceed further in considering this claim.




Defendant’s Instruction No. ___
8th CIR. CIVIL JURY INSTR. § 10 (2018), Model Instruction No. 10.41 (as modified); Univ. of
Texas S.W. Med. Ctr. v. Nassar, 570 U.S. 338 (2013); Hervery v. Cty. of Koochiching, 527 F.3d
711, 723 (8th Cir. 2008) (“Insubordinate employees may not insulate themselves from discipline


                                                  63
by announcing an intention to claim discrimination just before the employer takes action.”);
Robinson v. Potter; 453 F.3d 990, 994 (8th Cir. 2006); Kiel v. Select Artificials, Inc., 169 F.3d
1131, 1136 (8th Cir. 1999) (en banc) (“Although contesting an unlawful employment practice is
protected conduct, the anti-discrimination statutes do not insulate an employee from discipline for
violating the employer's rules or disrupting the workplace.”).


                                      QUESTION NO. ___

       Do you find that Plaintiff proved, by a preponderance of the evidence, that Defendant

suspended Plaintiff for two days in May 2015 intentionally in retaliation for engaging in protected

activity by proving each element set forth above in instruction ___?

               Yes            No


                                      QUESTION NO. ___

       Do you find that Plaintiff proved, by a preponderance of the evidence, that engaging in

protected activity was a motivating factor in Defendant’s decision to suspended Plaintiff for two

days in May 2015?

               Yes            No




                                                64
                                 MAY 2018 PAID SUSPENSION
        I will now instruct you concerning Plaintiff’s 2018 claim for retaliation relating to her paid

suspension. Plaintiff has the burden of proving, by a preponderance of the evidence, the following

elements and if she does not meet that burden your verdict must be for the Defendant on this count:

        First, Plaintiff engaged in protected activity by filing a lawsuit against Defendant;

        Second, Plaintiff reasonably believed that she was being discriminated against on the basis

of race at the time of her lawsuit. If you find that Plaintiff engaged in protected activity in an effort

to avoid discipline by Defendant, then Plaintiff cannot establish retaliation and you should answer

no to this question. Insubordinate employees may not insulate themselves from discipline just

because they have engaged in protected activity before the employer takes action;

        Third, the persons making the decision to suspend Plaintiff with pay in May 2018 knew

the content of Plaintiff’s lawsuit as protected activity before they took the action;

        Fourth, the paid suspension might well dissuade a reasonable worker in the same or similar

circumstances from engaging in protected activity; and

        Fifth, Defendant would not have suspended Plaintiff with pay but-for Plaintiff’s lawsuit;

and

        Sixth, Plaintiff established damages due to her paid suspension that are not based on

speculation.

        If any of the above elements has not been proved, by a preponderance of the evidence, your

verdict must be for Defendant and you need not proceed further in considering this claim.



Defendant’s Instruction No. ___
8th CIR. CIVIL JURY INSTR. § 10 (2018), Model Instruction No. 10.41 (as modified); Univ. of
Texas S.W. Med. Ctr. v. Nassar, 570 U.S. 338 (2013); Hervery v. Cty. of Koochiching, 527 F.3d
711, 723 (8th Cir. 2008) (“Insubordinate employees may not insulate themselves from discipline
by announcing an intention to claim discrimination just before the employer takes action.”);



                                                   65
Robinson v. Potter; 453 F.3d 990, 994 (8th Cir. 2006); Kiel v. Select Artificials, Inc., 169 F.3d
1131, 1136 (8th Cir. 1999) (en banc) (“Although contesting an unlawful employment practice is
protected conduct, the anti-discrimination statutes do not insulate an employee from discipline for
violating the employer's rules or disrupting the workplace.”).


                                      QUESTION NO. ___

       Do you find that Plaintiff proved, by a preponderance of the evidence that Defendant

suspended Plaintiff’s with pay in May 2018 intentionally in retaliation for filing this lawsuit in

December 2016?

               Yes            No




                                                66
                           JUNE 2018 CONTRACT NON-RENEWAL
        I will now instruct you concerning Plaintiff’s claim for retaliation. Plaintiff has the burden

of proving, by a preponderance of the evidence, the following elements and if she does not meet

that burden your verdict must be for the Defendant on this count:

        First, Plaintiff engaged in protected activity by filing a lawsuit against Defendant;

        Second, Plaintiff reasonably believed that she was being discriminated against on the basis

of race at the time of her lawsuit. If you find that Plaintiff engaged in protected activity in an effort

to avoid a previously contemplated adverse employment action by Defendant, then Plaintiff cannot

establish retaliation. Insubordinate employees may not insulate themselves from discipline by

announcing an intention to claim discrimination just before the employer takes action;

        Third, the persons making the decision not to renew Plaintiff’s contract knew the content

of Plaintiff’s lawsuit as protected activity before they took the action;

        Fourth, the contract non-renewal might well dissuade a reasonable worker in the same or

similar circumstances from engaging in protected activity; and

        Fifth, Defendant would have renewed Plaintiff’s contract in 2018 but for Plaintiff’s lawsuit

filed in December, 2016.

        If any of the above elements has not been proved, by a preponderance of the evidence, your

verdict must be for Defendant and you need not proceed further in considering this claim.




Defendant’s Instruction No. ___
8th CIR. CIVIL JURY INSTR. § 10 (2018), Model Instruction No. 10.41 (as modified); Univ. of
Texas S.W. Med. Ctr. v. Nassar, 570 U.S. 338 (2013); Hervery v. Cty. of Koochiching, 527 F.3d
711, 723 (8th Cir. 2008) (“Insubordinate employees may not insulate themselves from discipline
by announcing an intention to claim discrimination just before the employer takes action.”);
Robinson v. Potter; 453 F.3d 990, 994 (8th Cir. 2006); Kiel v. Select Artificials, Inc., 169 F.3d
1131, 1136 (8th Cir. 1999) (en banc) (“Although contesting an unlawful employment practice is



                                                   67
protected conduct, the anti-discrimination statutes do not insulate an employee from discipline for
violating the employer's rules or disrupting the workplace.”).



                                        QUESTION NO. ___

       Do you find that Plaintiff proved, by a preponderance of the evidence that Defendant did

not renew Plaintiff’s contract in June 2018 intentionally in retaliation because she filed this lawsuit

in December 2016?

               Yes             No

If you answered “no” to Question Nos. _______, STOP and have your foreperson sign and
date this form because you have completed your deliberations on Plaintiff’s claims. If you
answered “yes” to any of the Questions, please respond to Question No. ___.


                                        QUESTION NO. ___

       What sum of money, if any, do you find by a preponderance of the evidence would fairly

and reasonably compensate Plaintiff for the damages, if any, you have found Defendant caused

Plaintiff? In your calculations do not include time periods, if any, where Plaintiff failed to mitigate

her damages. In calculating back pay and benefits, subtract any amount of earnings and benefits,

if any, you find by a preponderance of the evidence that Plaintiff received in the interim or should

have received by the exercise of ordinary diligence. If you find that Plaintiff’s damages have no

monetary value, write in the nominal amount of One Dollar ($1.00). Remember, throughout your

deliberations, you must not engage in any speculation, guess, or conjecture and you must not award

damages by way of punishment or through sympathy. Please answer in dollars and cents, if any:

       Back pay and benefits, if any:

       _____________




                                                  68
        Emotional pain and suffering, inconvenience, mental anguish, and loss of enjoyment of

life, if any:

        ____________


Defendant’s Instruction No. ___
8th CIR. CIVIL JURY INSTR. § 10 (2018), Model Instruction No. 10.80 (as modified) Model
Instruction No. 5.70 (as modified)




                                             69
                                       CERTIFICATE

We, the jury, have answered the above and foregoing questions as herein indicated, and herewith
return the same into Court as our verdict.

                      (To be signed by the presiding juror if unanimous).

                                            __________________________________
                                            FOREPERSON

                                            __________________________________
                                            Printed Name of Foreperson


                 (To be signed by those rendering the verdict if not unanimous)


_____________________________                      ______________________________


_____________________________                      ______________________________


_____________________________                      ______________________________




                                              70
Dated: January 15, 2019        Respectfully submitted,


                                By: /s/ M. Scott McIntyre
                                M. Scott McIntyre (pro hac vice)
                                Baker & Hostetler LLP
                                312 Walnut Street, Suite 3200
                                Cincinnati, OH 45202
                                Telephone: (513) 852-2622
                                Facsimile: (513) 929-0303
                                Email: smcintyre@bakerlaw.com

                                Rachel M. Smith (pro hac vice)
                                Baker & Hostetler LLP
                                811 Main Street, Suite 1100
                                Houston, TX 77002-6111
                                Telephone: (713) 646-1386
                                Facsimile: (713) 751-1717
                                Email: rsmith@bakerlaw.com

                                Mark P. Johnson (MBN 30740)
                                Dentons US LLP
                                4520 Main Street, Suite 1100
                                Kansas City, Missouri 64111-7700
                                Telephone (816) 460-2400
                                Facsimile (816) 531-7545
                                Email: mark.johnson@dentons.com

                                Attorneys for Defendant
                                SCRIPPS MEDIA, INC.




                          71
                               CERTIFICATE OF SERVICE

     I hereby certify that on January 15, 2019, the foregoing was electronically filed via
CM/ECF, effecting service on counsel of record, as follows:

      Dennis E. Egan
      The Popham Law Firm
      712 Broadway, Suite 100
      Kansas City, MO 64105
      degan@pophamlaw.com

      Martin M. Meyers
      The Meyers Law Firm, LC
      503 One Main Plaza
      4435 Main Street
      Kansas City, MO 64111

      Attorney for Plaintiff

                                                       /s/ M. Scott McIntyre
                                                       Attorney for Defendants




                                           72
